Exhibit 10.15

 

United States

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

20XX GRANT NOTICE (TIME-BASED AWARDS)

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6 of its
Variable Compensation Stock Unit Award Program Subplan (the “Program”), hereby
grants to you as a Participant under the Program, Stock Units representing a
generally nontransferable right to receive one share of Company Stock with
respect to each underlying Stock Unit at a specified future date (the “Grant”),
subject to all of the terms and conditions as set forth herein, the Program and
the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).1  Notwithstanding any provision of the Program, no Dividend Equivalents
shall be credited on the Stock Units.  All capitalized terms herein that are not
otherwise defined shall have the meanings ascribed to such terms in the Program
or Plan, as applicable.

 

Participant:

 

Date of Grant:

 

Number of Basic Stock Units subject to Grant:

 

Number of Matching Stock Units subject to Grant:

 

 

Vesting Schedule: The Basic Units subject to this Grant shall vest in equal
annual installments on each of the first, second and third anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company or
its Subsidiaries through, and is in Good Standing (as defined below) on, each
applicable vesting date. The Matching Units granted with respect to the Basic
Units subject to this Grant shall vest 100% on the third anniversary of the Date
of Grant if the Participant remains continuously employed by the Company or its
Subsidiaries through, and is in Good Standing on, such date.  The Basic Units
and Matching Units are subject in all respects to the vesting provisions set
forth in Section 6(c) of the Program.  For purposes of this Grant, “Good
Standing” means the Participant is actively employed by the Company or its
Subsidiaries on the applicable vesting date and has not given a notice of
resignation to, or received a notice of termination from, the Company or any of
its Subsidiaries prior to such date.

 

Settlement:  The Participant shall receive shares of Company Stock in settlement
of the Basic Units and Matching Units in accordance with the terms of the
Program, subject to the collection of applicable taxes in connection with the
issuance of Company Stock.

 

Violation of Code of Conduct; Forfeiture of Unvested Basic Units and Matching
Units:  If, prior to the date the Basic Units and Matching Units otherwise
become vested in accordance with the vesting schedule set forth above the
Participant materially breaches the Company’s Code of Business Conduct and
Ethics, as such material breach is determined by the Compensation Committee of
the Board of Directors of the Company (the “Board”), or any other committee
appointed by the Board to administer the Program (the “Compensation Committee”)
in its sole discretion, the Compensation Committee may determine, in its sole
discretion, that the Basic Units and Matching Units shall cease to vest
effective as of the date of the Participant’s material breach, subject to
compliance with applicable law.

 

--------------------------------------------------------------------------------

1



The Plan, Plan prospectus, and Program are available on ITG Exchange.  In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG_Legal.





--------------------------------------------------------------------------------

 



Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.1  You further acknowledge that this Grant is made
under, and governed by the terms and conditions of, the Plan and the Program
except as otherwise set forth herein and you agree to be bound by such
terms.  The Compensation Committee has the authority to interpret and construe
this Grant pursuant to the terms of the Program and the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. 

 

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

    

PARTICIPANT

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Brokerage Name:

 

Title:

 

 

Brokerage Account Number:

 

Date:

 

 

Date:

 

 





--------------------------------------------------------------------------------